

EXHIBIT 10.3


Nesco Industries, Inc.
305 Madison Avenue, Suite 4510
New York, New York 10165




February 13, 2007 




Mr. Matthew Harriton
200 East 5th Street
Apartment 11N
New York, NY 10022


 
Re:
Amended and Restated Employment Agreement dated as of November 22, 2004 (the
“Employment Agreement”), between by Nesco Industries, Inc. (the “Company”) and
Matthew Harriton (the “Executive”)

 
Dear Mr. Harriton:
 
This letter agreement is to memorialize our settlement of all unpaid salary owed
to Executive under the Employment Agreement (the “Unpaid Salary”). As of January
31, 2007, the total amount of unpaid salary owed to Executive under the
Employment Agreement totaled $270,916.71.


Executive acknowledges the Company has a strong need to raise capital that will
enable it to restructure its balance sheet and provide working capital for the
Company and the recent asset acquisitions by the Company’s subsidiary, Foam
Manufacturing, Inc. Executive further acknowledges that the Company is currently
negotiating a financing arrangement that will provide it with the needed capital
(the “Financing”), that the Financing will only benefit the Company if it is
able to be used to provide working capital and that the proposed lender is
unwilling to expect the substantial time, effort and expense necessary to close
the Financing unless the Company is able to settle the amounts outstanding under
the Employment Agreement. Therefore, Executive acknowledges that it is in his
best interest, as well as the best interest of the Company, the Company close
the Financing. In consideration of the foregoing and the covenants and
agreements of the parties contained in this letter agreement, the Company and
Executive are hereby entering into the following agreements.
 
Subject to and contingent on the closing of the Financing (the “Closing”), the
parties agree as follows:
 
1. In payment of the Unpaid Salary, the Company shall pay to Executive (a) an
amount equal to $135,458.36 on the six month anniversary of the Closing and (b)
an amount equal to $135,458.36 on the one year anniversary of the Closing. All
such payments shall be made by check payable to Executive.
 

--------------------------------------------------------------------------------


2. Upon receipt by Executive of the Unpaid Salary in full, Executive shall,
automatically and without further action of the parties, release the Company and
its officers, directors, employees and agents, and each of its successors and
assigns from all causes of action, debts, contracts, demands and claims of every
kind and nature, whether known or unknown and whether in law or in equity, that
Executive had, now has, or hereafter can, shall or may have with respect to the
Unpaid Salary and the failure by the Company to pay the same when and as due
under the Employment Agreement.
 
Each of the foregoing agreements set forth in paragraphs 1 and 2, inclusive, of
this letter agreement are expressly made subject to the Closing, and none of
such agreements shall be effective unless and until such time as the Closing
occurs. If the Closing has not occurred on or prior to March 15, 2007, this
letter agreement shall automatically terminate and shall be of no further force
and effect, and neither the Company nor Executive shall have any obligations to
the other hereunder.
 
Nothing in this letter agreement shall be construed as an admission of any
liability by any of the parties or as a release of any claim or obligation other
than as specifically set forth above.
 
This letter agreement is binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors and assigns. No persons
other than the Company and Executive are intended to be benefited by this letter
agreement or to have rights hereunder as third-party beneficiaries or otherwise.
 
This letter agreement shall be deemed to be a contract made under, and to be
construed in accordance with, the laws of the State of New York, without giving
effect to conflicts of law.
 
If any provision of this letter agreement is held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not
invalidate this letter agreement as a whole, but rather this letter agreement
shall be construed as though it did not contain the particular provision held to
be invalid, illegal or unenforceable and the rights and obligations of the
parties hereto shall be construed and enforced only to such extent as may be
permitted by applicable law.
 
This letter agreement may be executed by the parties in one or more
counterparts, each of which will be deemed an original but all of which will
constitute one and the same instrument.
 
[Signature page follows]
 

2

--------------------------------------------------------------------------------





 
If the foregoing accurately memorializes our agreement to settle the matters
described above, please sign below.
 
Very truly yours,


Nesco Industries, Inc.




By  /s/ Arlen Reynolds
                                                                                                                      Arlen
Reynolds
                                                                                                                      Chairman


 






AGREED AND ACCEPTED:




/s/ Matthew Harriton
Matthew Hsarriton
 
 
3

--------------------------------------------------------------------------------

